SHAHOOD, J.
This is a wrongful death action brought by the parents of Jacob Dollar, who was killed in a jet siding accident. Suit was filed against Waterfront License Corp., d/b/a Club Jet Ski, Anthony Aiello, the company’s president, and Gerald Clay Baynham, the owner/operator of the forty-foot vessel with which the decedent collided. We reverse the trial court’s grant of summary judgment in favor of Baynham because there remain genuine issues of material fact as to whether Baynham complied with all of the applicable Inland Navigational Rules and whether his actions or inactions were reasonable under the circumstances.
REVERSED AND REMANDED.
FARMER, C.J., and TAYLOR, J., concur.